Exhibit 10.2




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into effective as of the Effective Date (as defined below) by and between
Matador Resources Company, a Texas corporation (“Matador”), which is the holding
company of MRC Energy Company (“MRC”), acting through its Board of Directors
(the “Board”), and Bradley M. Robinson (“Employee”). For purposes of this
Agreement, (i) the “Company” shall mean Matador and MRC, and (ii) the “Effective
Date” shall mean August 1, 2018, or such other date as the Board and Employee
may agree.


WHEREAS, the Company and Employee are parties to that certain employment
agreement dated August 9, 2011 (as previously amended, the “Prior Agreement”);


WHEREAS, the Company and Employee desire to enter into this Agreement to amend
and restate the Prior Agreement and to set forth the terms and conditions of
Employee’s employment with the Company;


NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:


1.    Employment. The Company hereby agrees to employ Employee in the capacity
of Executive Vice President - Reservoir Engineering and Chief Technology
Officer, or in such other position or positions of the same or greater stature
as the Board may direct or desire, to the extent reasonably acceptable to
Employee, and Employee hereby accepts such employment, on the terms and subject
to the conditions set forth herein.


2.    Duties. Employee’s principal duties and responsibilities shall be (a) to
manage, generally, all of the Company’s reservoir engineering functions, subject
to the supervision of the Chairman of the Board, the Chief Executive Officer,
the President or the Chief Financial Officer, (b) such other duties and
responsibilities as may be more fully described in Matador’s Bylaws for his
position, and such other duties consistent with his position and (c) such other
duties that are reasonably assigned to Employee from time to time by the Board,
the Chairman of the Board or the Chief Executive Officer. Employee agrees to
perform such services and duties and hold such offices as may be reasonably
assigned to him from time to time by the Board, the Chairman of the Board or the
Chief Executive Officer, consistent with his position, and to devote
substantially his full time, energies and best efforts to the performance
thereof to the exclusion of all other business activities, except reasonable and
normal work for his personal affairs and estate and any other activities to
which Matador may consent, and except for services to charitable, civic and/or
professional organizations, to the extent such service does not materially and
adversely impact Employee’s service to the Company.
3.    Term. Employee’s employment shall be under the terms and conditions of
this Agreement and shall expire at the end of eighteen (18) months from the
Effective Date (the “Term”), subject to earlier termination as provided herein;
provided, however, that the Term shall be extended automatically at the end of
each month by one additional month unless by such date Matador or Employee gives
written notice to the other that the Term shall not be further extended. Such
notice must indicate that it shall have the effect of preventing any further
extension of the Term.
4.    Salary and Other Compensation. As compensation for the services to be
rendered by Employee to the Company pursuant to this Agreement, Employee shall
be paid the following compensation and other benefits:
(a)    Base Salary. Employee shall receive an annualized salary of $525,000.00
per year, payable in installments in accordance with the Company’s then standard
payroll practices, or such higher compensation as may be established by the
Company from time to time (“Base Salary”). Should Employee become “Partially
Disabled,” which for purposes hereof means the inability because of any physical
or emotional illness lasting no more than 90 days to perform his assigned duties
under this Agreement for no less than 20 hours per week (and including any
period of short term total absence due to illness or injury, including recovery
from surgery, but in no event lasting more than the 90-day period of Partial
Disability), and if Employee, during any period of Partial Disability, receives
any periodic payments representing lost compensation under any health and
accident policy or under any salary continuation insurance policy, the







--------------------------------------------------------------------------------





premiums for which have been paid by the Company, the amount of Base Salary that
Employee would be entitled to receive from the Company during the period of
Partial Disability shall be decreased by the amounts of such payments.
Notwithstanding the foregoing, should Employee become Totally Disabled, as
defined in Section 12(b), during a period of Partial Disability, the provisions
in Sections 12 and 14 with respect to Total Disability shall control.
(b)    Annual Incentive Compensation. Employee shall be entitled to participate
in the annual incentive plan for management maintained by Matador at a level to
provide Employee with annual incentive compensation commensurate with Employee’s
position and responsibilities, as determined by, and based on such performance
objectives as established by the Strategic Planning and Compensation Committee
of the Board (the “Compensation Committee”) and the Board, in their sole
discretion.
(c)    Long-Term Incentive Compensation. Employee shall be entitled to
participate in Matador’s Amended and Restated 2012 Long-Term Incentive Plan, or
such other equity incentive plan as may exist in the future, with awards under
any such plan to be determined by the Compensation Committee or the Board, in
their discretion.
(d)    Employee Benefit Plans. Employee shall be eligible to participate, to the
extent he may be eligible pursuant to the terms of any such plan, in any profit
sharing, retirement, insurance or other employee benefit plan maintained by the
Company for the benefit of officers and senior management of the Company, at the
officer/senior management level.
5.    Life Insurance. The Company, in its discretion, may apply for and procure
in its own name and for its own benefit, life insurance on the life of Employee
in any amount or amounts considered advisable by the Company, and Employee shall
submit to any medical or other examination and execute and deliver any
application or other instrument in writing, reasonably necessary to effectuate
such insurance.
6.    Expenses. The Company shall pay, or reimburse Employee, for the reasonable
and necessary business expenses of Employee, to the extent incurred in
accordance with all applicable expense reimbursement policies of the Company.
7.    Vacations and Leave. Employee shall be entitled to four (4) weeks paid
vacation per year, to be accrued and used in accordance with the Company’s
vacation policy in effect from time to time.
8.    Non-Disclosure of Confidential Information. The Company shall provide
Employee Confidential Information, which Employee may use in the performance of
his job duties with the Company. “Confidential Information,” whether electronic,
oral or in written form, includes without limitation: all geological and
geophysical reports and related data such as maps, charts, logs, seismographs,
seismic records and other reports and related data, calculations, summaries,
memoranda and opinions relating to the foregoing, production records, electric
logs, core data, pressure data, lease files, well files and records, land files,
abstracts, title opinions, title or curative matters, contract files, notes,
records, drawings, manuals, correspondence, financial and accounting
information, customer lists, statistical data and compilations, patents,
copyrights, trademarks, trade names, inventions, formulae, methods, processes,
agreements, contracts, manuals or any documents relating to the business of the
Company and information or data regarding the Company’s systems, operations,
business, finances, prospects, properties or prospective properties; provided,
however, that Confidential Information shall not include any information that is
or becomes publicly available, or is otherwise generally known in the Company’s
industry, other than as a result of any disclosure by Employee that is
inconsistent with his duties pursuant to this Agreement. As a material
inducement to the Company to enter into this Agreement and to pay to Employee
the compensation stated in Section 4, Employee covenants and agrees that he
shall not, at any time during or following the term of his employment, directly
or indirectly divulge or disclose for any purpose whatsoever, other than as may
be required by law, any Confidential Information that has been obtained by, or
disclosed to, him as a result of his employment by the Company, or use such
Confidential Information for any reason other than to perform his duties
pursuant to this Agreement.
9.    Non-Competition and Non-Solicitation Agreement.




2

--------------------------------------------------------------------------------





(a)    Employee acknowledges and agrees that the Confidential Information the
Company shall provide Employee will enable Employee to injure the Company if
Employee should compete with the Company. Therefore, Employee hereby agrees that
during Employee’s employment, and (i) if the Company terminates Employee’s
employment for Total Disability, or if Employee terminates his employment for
Good Reason, then for a period of six (6) months thereafter, or (ii) if the
Company terminates Employee’s employment for Just Cause, Employee terminates his
employment during the Term other than for Good Reason or Employee is entitled to
severance pay pursuant to Section 14(b) or Section 14(c) (other than if Employee
terminates his employment for Good Reason), then for a period of twenty-four
(24) months thereafter (the period specified in clause (i) or (ii), as
applicable, being referred to herein as the “Restricted Period”), Employee shall
not, without the Company’s prior written consent (which consent, in the event
Employee terminates his employment for Good Reason, may not be unreasonably
withheld, but in each other situation described in clauses (i) and (ii) above,
may be withheld in its sole discretion), directly or indirectly: (a) invest in
(other than investments in publicly-owned companies which constitute not more
than 1% of the voting securities of any such company) a Competing Business with
Significant Assets in the Restricted Area (each as defined below), or (b)
participate in a Competing Business as a manager, employee, director, officer,
consultant, independent contractor, or other capacity or otherwise provide,
directly or indirectly, services or assistance to a Competing Business in a
position that involves input into or direction of the Competing Business’s
decisions within the Restricted Area. “Competing Business” means any person or
entity engaged in oil and natural gas exploration, development, production and
acquisition activities. “Significant Assets” means oil and natural gas reserves
with an aggregate fair market value of $25 million or more. “Restricted Area”
means a one-mile radius of any oil and natural gas reserves held by the Company
as of the end of Employee’s employment, plus any county or parish where the
Company, together with its subsidiaries, has Significant Assets as of the end of
Employee’s employment.


(b)    During the Restricted Period, Employee agrees on his own behalf and on
behalf of his affiliates that, without the prior written consent of the Board,
the Chairman of the Board or the Chief Executive Officer, they shall not,
directly or indirectly, (i) solicit for employment or a contracting
relationship, or employ or retain any person who is or has been, within six
months prior to such time, employed by or engaged as an individual independent
contractor to the Company or its affiliates or (ii) induce or attempt to induce
any such person to leave his or her employment or independent contractor
relationship with the Company or its affiliates. The Company agrees that the
foregoing restriction is not intended to apply generally to companies providing
services to the Company, such as rig and oilfield services providers, or
lenders.


10.    Reasonableness of Restrictions
(a)    Employee has carefully read and considered the provisions of Sections 8
and 9, and, having done so, agrees that the restrictions set forth in those
Sections are fair and reasonable and are reasonably required for the protection
of the interests of the Company and its parent or subsidiary corporations,
officers, directors, and shareholders.
(b)    In the event that, notwithstanding the foregoing, any of the provisions
of Sections 8 or 9 shall be held to be invalid or unenforceable, the remaining
provisions thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable parts had not been included therein. In the
event that any provision of Sections 8 or 9 shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period, the areas of restriction and/or
related aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.
(c)    Sections 8 and 9 shall survive the termination of this Agreement. If
Employee is found by a court of competent jurisdiction or arbitrator to have
materially violated any of the restrictions contained in Section 9, the
restrictive period will be suspended and will not run in favor of Employee
during such period that Employee shall have been found to be in material
violation thereof.




3

--------------------------------------------------------------------------------





11.    Remedies for Breach of Employee’s Covenants of Non-Disclosure,
Non-Competition and Non-Solicitation. In the event of a breach or threatened
breach of any of the covenants in Sections 8 or 9, then the Company shall be
entitled to seek a temporary restraining order and injunctive relief restraining
Employee from the commission of any breach.
12.    Termination. Employment of Employee under this Agreement may be
terminated:
(a)    By Employee’s death.
(b)    If Employee is Totally Disabled. For the purposes of this Agreement,
Employee is totally disabled if he is “Totally Disabled” as defined in and for
the period necessary to qualify for benefits under any disability income
insurance policy and any replacement policy or policies covering Employee and
Employee has been declared to be Totally Disabled by the insurer.
(c)    By mutual agreement of Employee and the Company.
(d)    By the dissolution and liquidation of Matador (other than as part of a
reorganization, merger, consolidation or sale of all or substantially all of the
assets of Matador whereby the business of Matador is continued).
(e)    By the Company for Just Cause. This Agreement and Employee’s employment
with the Company may be terminated for Just Cause at any time in accordance with
Section 13. For purposes of this Agreement, “Just Cause” shall mean only the
following: (i) Employee’s continued and material failure to perform the duties
of his employment consistent with Employee’s position, except as a result of
being Partially Disabled (during any period of Partial Disability) or Totally
Disabled, (ii) Employee’s failure to perform his material obligations under this
Agreement, except as a result of being Partially Disabled (during any period of
Partial Disability) or Totally Disabled, or a material breach by the Employee of
the Company’s written policies concerning discrimination, harassment, conflicts
of interest or securities trading, (iii) Employee’s insubordination, lack of
cooperation, conduct detrimental to the Company or refusal or failure to follow
lawful directives of the Board, the Chairman of the Board and/or Chief Executive
Officer, except as a result of being Partially Disabled (during any period of
Partial Disability) or Totally Disabled, (iv) Employee’s commission of an act of
fraud, theft, embezzlement or violation of an applicable regulation or law
involving financial impropriety, (v) Employee’s indictment for or conviction of
a felony or other crime involving moral turpitude, or (vi) Employee’s
intentional breach of fiduciary duty; provided, however, that Employee shall
have thirty (30) days after written notice from the Board (or Compensation
Committee or Executive Committee of the Board (the “Executive Committee”)) to
remedy any actions alleged under subsections (i) or (ii) in the manner
reasonably specified by the Board (or Compensation Committee or Executive
Committee), unless the Board (or Compensation Committee or Executive Committee),
in its sole and reasonable discretion, determines that such alleged actions
cannot be remedied within such thirty (30) day period. For the avoidance of
doubt, the parties acknowledge and agree that a termination by the Company for
Just Cause shall have priority over the other provisions of this Section 12, and
the Company shall have the right, to the extent raised by the Company within
twelve (12) months following Employee’s termination, to “claw back” any benefits
paid to Employee based on a termination pursuant to any other provision of this
Section 12, in the event that the Company subsequently discovers the existence
of facts or circumstances that would have been grounds for Employee’s
termination for Just Cause; provided, however, that the foregoing shall not
modify in any way Employee’s rights to dispute any termination for Just Cause,
or to have any such dispute resolved by mediation or arbitration, as provided
herein.
(f)    At the end of the Term.
(g)    By Employee for Good Reason. This Agreement and Employee’s employment
with the Company may be terminated at any time, at the election of Employee, for
Good Reason in accordance with Section 13, and such termination for Good Reason
shall be treated as an involuntary separation from




4

--------------------------------------------------------------------------------





service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the Treasury Regulations promulgated thereunder. As
used in this Agreement, “Good Reason” shall mean (i) the assignment to Employee
of duties inconsistent with the title of Executive Vice President - Reservoir
Engineering and Chief Technology Officer or his then-current office, or a
material diminution in Employee’s then current authority, duties or
responsibilities; (ii) a diminution of Employee’s then current Base Salary or
other action or inaction that constitutes a material breach of this Agreement by
the Company; or (iii) the relocation of Matador’s principal executive offices to
a location more than thirty (30) miles from Matador’s current principal
executive offices or the transfer of Employee to a place other than Matador’s
principal executive offices (excepting required travel on the Company’s
business). Within thirty (30) days from the date Employee knows of the actions
constituting Good Reason as defined in this Section 12(g), Employee shall give
the Company written notice thereof, and provide the Company with a reasonable
period of time, in no event exceeding thirty (30) days, after receipt of such
notice to remedy the alleged actions constituting Good Reason; provided,
however, that the Company shall not be entitled to notice of, and the
opportunity to remedy, the recurrence of any alleged actions (or substantially
similar actions) constituting Good Reason in the event that Employee has
previously provided notice of such prior alleged actions (or substantially
similar actions) to the Company and provided the Company an opportunity to cure
such prior actions (or substantially similar actions). In the event the Company
does not cure the alleged actions, if Employee does not terminate this Agreement
and his employment within sixty (60) days following the last day of the
Company’s cure period, Employee shall not be entitled to terminate his
employment for Good Reason based upon the occurrence of such actions; provided,
however, that any recurrence of such actions (or substantially similar actions)
may constitute Good Reason. Any corrective measures undertaken by the Company
are solely within its discretion and do not concede or indicate agreement that
the actions described in Employee’s written notice constitute Good Reason within
the meaning of this Section 12(g).
(h)    By Employee other than for Good Reason. This Agreement and Employee’s
employment with the Company may be terminated at any time, at the election of
Employee, other than for Good Reason.
(i)    Upon a Change in Control; provided (i) Employee is terminated by the
Company without Just Cause, or (ii) Employee terminates his employment with Good
Reason, in either case within 30 days prior to or twelve (12) months following
the Change in Control. As used in this Section 12(i) and Section 14, the term
“Change in Control” shall mean a change in control event for purposes of Section
409A of the Code, as defined in Treasury Regulation Section 1.409A-3(i)(5) and
any successor provision thereto, which currently is the following:
(i)    A change in ownership of Matador occurs on the date that any Person other
than (1) Matador or any subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of Matador or any of its Affiliates,
(3) an underwriter temporarily holding stock pursuant to an offering of such
stock, or (4) a corporation owned, directly or indirectly, by the shareholders
of Matador in substantially the same proportions as their ownership of Matador’s
stock, acquires ownership of Matador’s stock that, together with stock held by
such Person, constitutes more than 50% of the total fair market value or total
voting power of Matador’s stock. However, if any Person is considered to own
already more than 50% of the total fair market value or total voting power of
Matador’s stock, the acquisition of additional stock by the same Person is not
considered to be a Change in Control. In addition, if any Person has effective
control of Matador through ownership of 30% or more of the total voting power of
Matador’s stock, as described in Section 12(i), subsection (ii), below, the
acquisition of additional control of Matador by the same Person is not
considered to cause a Change in Control pursuant to this Section 12(i),
subsection (i);
(ii)    Even though Matador may not have undergone a change in ownership under
Section 12(i), subsection (i), above, a change in the effective control of
Matador occurs on either of the following dates:




5

--------------------------------------------------------------------------------





a)the date that any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
Matador’s stock possessing 30% or more of the total voting power of Matador’s
stock. However, if any Person owns 30% or more of the total voting power of
Matador’s stock, the acquisition of additional control of Matador by the same
Person is not considered to cause a Change in Control pursuant to this Section
12(i), subsection (ii), clause a); or
b)the date during any 12-month period when a majority of members of the Board is
replaced by directors whose appointment or election is not endorsed by a
majority of the Board before the date of appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or
(iii)    A change in the ownership of a substantial portion of Matador’s assets
occurs on the date that a Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) assets
of Matador, that have a total gross fair market value equal to at least 40% of
the total gross fair market value of all of Matador’s assets immediately before
such acquisition or acquisitions. However, there is no Change in Control where
there is such a transfer to an entity that is controlled by the shareholders of
Matador immediately after the transfer, through a transfer to a) a shareholder
of Matador (immediately before the asset transfer) in exchange for or with
respect to Matador’s stock; b) an entity, at least 50% of the total value or
voting power of the stock of which is owned, directly or indirectly, by Matador;
c) a Person that owns, directly or indirectly, at least 50% of the total value
or voting power of Matador’s outstanding stock; or d) an entity, at least 50% of
the total value or voting power of the stock of which is owned by a Person that
owns, directly or indirectly, at least 50% of the total value or voting power of
Matador’s outstanding stock.
(iv)    For the purposes of this definition of Change in Control only:
“Person” shall have the meaning given in Section 7701(a)(1) of the Code. Person
shall include more than one Person acting as a group as defined in the Final
Treasury Regulations issued under Section 409A of the Code.
(v)    As noted, the definition of Change in Control as set forth in this
Section 12(i) shall be interpreted in accordance with the Treasury Regulations
under Section 409A of the Code, it being the intent of the parties that this
Section 12(i) shall be in compliance with the requirements of said Code Section
and said Regulations. Notwithstanding the definition of Change in Control as set
forth in this Section 12(i), no Change in Control shall be deemed to have
occurred as a result of the sale of any equity securities by Matador in any
registered public offering.
13.    Notice of Termination/Date of Termination. Termination of Employee’s
employment by the Company for Just Cause or by Employee for Good Reason or other
than for Good Reason shall be accompanied by written notice of the reason for
such termination. Such notice shall indicate a specific termination provision in
this Agreement which is relied upon, describe the basis for such termination, if
any, and the Date of Termination. If Employee’s employment is terminated by
Employee other than for Good Reason, the Date of Termination shall be not less
than thirty (30) days following such written notice. As used in this Agreement,
“Date of Termination” shall mean a “Separation from Service” as defined in
Section 16 hereof.
14.    Payments With Respect to Termination; Vesting of Equity Incentive Awards.
Payments to Employee upon termination shall be limited to the following:




6

--------------------------------------------------------------------------------





(a)    If Employee’s employment is terminated by the Company upon death pursuant
to Section 12(a), Total Disability pursuant to Section 12(b), mutual agreement
pursuant to Section 12(c), dissolution and liquidation pursuant to Section
12(d), for Just Cause pursuant to Section 12(e), at the end of the Term pursuant
to Section 12(f), or by Employee other than for Good Reason pursuant to Section
12(h), Employee shall be entitled to all arrearages of Base Salary, accrued but
unused vacation and expenses as of the Date of Termination (the “Accrued
Obligations”) payable in accordance with the Company’s customary payroll
practices, plus (unless Employee’s employment is terminated by the Company for
Just Cause or by Employee other than for Good Reason) an amount equal to the
average annual amount of all bonuses paid to Employee with respect to the prior
two (2) calendar years, pro-rated based on the number of complete or partial
months of Employee’s employment during the calendar year in which his employment
terminates payable in a lump sum, subject to Section 16(b), on the sixtieth
(60th) day following the Date of Termination, but shall not be entitled to
further compensation.
(b)    If Employee’s employment is terminated by the Company for a reason other
than as described in Section 14(a) or (c), or is terminated by Employee for Good
Reason pursuant to Section 12(g), the Company shall (i) pay to Employee all
Accrued Obligations as required under applicable wage payment laws and in
accordance with the Company’s customary payroll practices, and (ii) subject to
Employee’s compliance with Sections 8 and 9, pay to Employee severance pay in an
amount equal to one and one half (1.5) times his then-current Base Salary as of
the Date of Termination, plus an amount equal to one and one half (1.5) times
the average annual amount of all bonuses paid to Employee with respect to the
prior two (2) calendar years, in a lump sum, subject to Section 16(b), on the
sixtieth (60th) day following the Date of Termination. Employee shall have no
obligation to seek other employment, and any income so earned shall not reduce
the foregoing amounts.
(c)    If in contemplation of or following a Change in Control pursuant to
Section 12(i), Employee’s employment is terminated by the Company without Just
Cause or is terminated by Employee with Good Reason, the Company shall (i) pay
to Employee all Accrued Obligations as required under applicable wage payment
laws and in accordance with the Company’s customary payroll practices, and
(ii) subject to Employee’s compliance with Sections 8 and 9, pay to Employee
severance pay in an amount equal to three (3) times the then-current Base Salary
as of the Date of Termination, plus an amount equal to three (3) times the
average annual amount of all bonuses paid to Employee with respect to the prior
two (2) calendar years, in a lump sum, (A) on the date which immediately follows
six (6) months from the Date of Termination or, if earlier, (B) within thirty
(30) days of Employee’s death, with the exact date of payment after Employee’s
death to be determined by the Company. Immediately prior to such termination of
employment, as contemplated in the prior sentence, all unvested equity incentive
awards held by Employee shall vest, and the forfeiture provisions with respect
to any such awards that are subject to forfeiture will terminate. Employee shall
have no obligation to seek other employment and any income so earned shall not
reduce the foregoing amounts.
(d)    Except with respect to any Accrued Obligations, which shall be paid in
accordance with Section 14, as a condition to receiving any other payment under
Section 14, and to the extent that Employee is then living and not prevented
from executing a release of claims due to any disability, Employee shall execute
(and not revoke) a release of claims substantially in the form attached hereto
as Exhibit A (which release shall be provided to Employee within five (5)
business days following the Date of Termination and must be returned to the
Company (and not revoked) within forty-five (45) days following the Date of
Termination). If Employee fails or otherwise refuses to execute and not revoke a
release of claims within forty-five (45) days following the Date of Termination,
and in all events prior to the date on which such other payment is to be first
paid to him, Employee shall not be entitled to any such other payment, except as
required by applicable wage payment laws, until Employee executes and does not
revoke for forty-five (45) days, a release of claims.
15.    Timing of Payments with Respect to Termination. In the event that,
without the express or implied consent of Employee, the Company fails to make,
either intentionally or unintentionally, any payment required pursuant to
Section 14 at the time such payment is so required, and in addition to any other
remedies that might be available to




7

--------------------------------------------------------------------------------





Employee under this Agreement or applicable law, including compliance with the
requirements of Section 409A of the Code regarding disputed payments and
refusals to pay, the Company and Employee agree that the unpaid amount of any
such required payment shall increase by five percent (5%) per month for each
month, or portion thereof, during which such payment is not made. The Company
and Employee agree that any such increase is not interest, but is for purposes
of compensating Employee for certain costs and expenses anticipated to be
incurred by Employee in the event that any such payment is not made when
required, the actual amounts of which are difficult to estimate. Notwithstanding
the foregoing, in the event that any such amount is held to be interest,
Employee shall not be entitled to charge, receive or collect, nor shall amounts
received hereunder be credited so that Employee shall be paid, as interest a sum
greater than interest at the Maximum Rate (as defined below). It is the
intention of the Company and Employee that this Agreement shall comply with
applicable law. If Employee is deemed to have charged or received anything of
value which is deemed to be interest under applicable law, and if such interest
is deemed to exceed the maximum lawful amount, any amount which exceeds interest
at the Maximum Rate shall be applied to other amounts that might be owed to
Employee by the Company or its affiliates, whether under this Agreement or
otherwise, and if there are no such other amounts owed to Employee by the
Company or its affiliates, any remaining excess shall be paid to the Company. In
determining whether any such deemed interest exceeds interest at the Maximum
Rate, the total amount of interest shall be spread, prorated and amortized
throughout the entire time during which such payment is due, until payment in
full. The term “Maximum Rate” means the maximum nonusurious rate of interest per
annum permitted by whichever of applicable United States federal law or Texas
law permits the higher interest rate, including to the extent permitted by
applicable law, any amendments thereof hereafter or any new law hereafter coming
into effect to the extent a higher Maximum Rate is permitted thereby.
16.    Other Termination Provisions.
(a)    Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Employee under this Agreement
that are treated as “non-qualified deferred compensation” subject to Section
409A of the Code in connection with a termination of Employee’s employment, in
no event shall a termination of employment occur under this Agreement unless
such termination constitutes a Separation from Service. “Separation from
Service” shall mean Employee’s “separation from service” with the Company as
such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto.
(b)    Section 409A Compliance. Notwithstanding anything contained in this
Agreement to the contrary, to the maximum extent permitted by applicable law,
amounts payable to Employee pursuant to Section 14 shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay Plans) or
Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals). However, to
the extent any such payments are treated as non-qualified deferred compensation
subject to Section 409A of the Code, then if Employee is deemed at the time of
his Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the benefits to which Employee is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination benefits
shall not be provided to Employee prior to the earlier of (i) the expiration of
the six-month period measured from the date of Employee’s Separation from
Service or (ii) the date of Employee’s death. Upon the earlier of such dates,
all payments deferred pursuant to this Section 16(b) shall be paid in a lump sum
to Employee. The determination of whether Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).
(c)    Section 280G Treatment.
(i)    (A)    In the event it is determined that any payment, distribution or
benefits of any type by the Company to or for the benefit of Employee, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Change in Control Payments”), constitute “parachute
payments” within the meaning of Section 280G(b)




8

--------------------------------------------------------------------------------





(2) of the Code, the Company will provide Employee with a computation of (1) the
maximum amount of the Change in Control Payments that could be made, without the
imposition of the excise tax imposed by Section 4999 of the Code (said maximum
amount being referred to as the “Capped Amount”); (2) the value of the Change in
Control Payments that could be made pursuant to the terms of this Agreement (all
said payments, distributions and benefits being referred to as the “Uncapped
Amount”); (iii) the dollar amount of the excise tax (if any) including any
interest or penalties with respect to such excise tax which Employee would
become obligated to pay pursuant to Section 4999 of the Code as a result of
receipt of the Uncapped Amount (the “Excise Tax Amount”); and (iv) the net value
of the Uncapped Amount after reduction by the Excise Tax Amount and the
estimated income taxes payable by Employee on the difference between the
Uncapped Amount and the Capped Amount, assuming that Employee is paying the
highest marginal tax rate for state, local and federal income taxes (the “Net
Uncapped Amount”).
(B)    If the Capped Amount is greater than the Net Uncapped Amount, Employee
shall be entitled to receive or commence to receive payments equal to the Capped
Amount; or if the Net Uncapped Amount is greater than the Capped Amount,
Employee shall be entitled to receive or commence to receive payments equal to
the Uncapped Amount. If Employee receives the Uncapped Amount, then Employee
shall be solely responsible for the payment of all income and excise taxes due
from Employee and attributable to such Uncapped Amount, with no right of
additional payment from the Company as reimbursement for any taxes.


(ii)    All determinations required to be made under Section 16(c)(i)(A) shall
be made in writing by the independent accounting firm agreed to by the Company
and Employee on the date of the Change in Control (the “Accounting Firm”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by Section
16(c)(i)(A), the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee shall furnish to the Accounting Firm such
information and documents as it reasonably may request in order to make
determinations under Section 16(c)(i)(A). If the Accounting Firm determines that
no Excise Tax Amount is payable by Employee, it shall furnish Employee with an
opinion that he has substantial authority not to report any excise tax pursuant
to Section 4999 of the Code on his federal income tax return. The Company shall
bear all costs the Accounting Firm may reasonably incur in connection with any
calculations contemplated by Section 16(c)(i)(A).


(iii)    (A)    If the computations and valuations required to be provided by
the Company to Employee pursuant to Section 16(c)(i)(A) are on audit challenged
by the Internal Revenue Service as having been performed in a manner
inconsistent with the requirements of Sections 280G and 4999 of the Code or if
Section 409A of the Code is determined to apply to all or any part of the
payments to which Employee or his survivors may be entitled under this Agreement
and as a result of such audit or determination, (1) the amount of cash and the
benefits provided for in Section 16(c)(i) remaining to Employee after completion
of such audit or determination is less than (2) the amount of cash and the
benefits which were paid or provided to Employee on the basis of the
calculations provided for in Section 16(c)(i)(A) (the difference between (1) and
(2) being referred to as the “Shortfall Amount”), then Employee shall be
entitled to receive an additional payment (an “Indemnification Payment”) in an
amount such that, after payment by Employee of all taxes (including additional
excise taxes under said Section 4999 of the Code and any interest and penalties
imposed with respect to any taxes) imposed upon the Indemnification Payment and
all reasonable attorneys’ and accountants’ fees incurred by Employee in
connection with such audit or determination, Employee retains an amount of the
Indemnification Payment equal to the Shortfall Amount. The Company shall pay the
Indemnification Payment to Employee in a lump sum cash payment within thirty
(30) days of the completion of such audit or determination.




9

--------------------------------------------------------------------------------







(B)     If the computations and valuations required to be provided by the
Company to Employee pursuant to Section 16(c)(i)(A) are on audit challenged by
the Internal Revenue Service as having been performed in a manner inconsistent
with the requirements of Sections 280G and 4999 of the Code and as a result of
such audit or determination, (1) the amount of cash and the benefits which were
paid or provided to Employee on the basis of the calculations provided for in
Section 16(c)(i)(A) is greater than (2) the amount of cash and the benefits
provided for in Section 16(c)(i) payable to Employee after completion of such
audit or determination (the difference between (1) and (2) being referred to as
the “Excess Amount”), then Employee shall repay to the Company the Excess Amount
in a lump sum cash payment within thirty (30) days of the completion of such
audit or determination.


(C)    Notwithstanding the foregoing provisions of this Section 16(c)(iii), (1)
any payment made to or on behalf of Employee which relates to taxes imposed on
Employee shall be made not later than the end of the calendar year next
following the calendar year in which such taxes are remitted by or on behalf of
Employee, and (2) any payment made to or on behalf of Employee which relates to
reimbursement of expenses incurred due to a tax audit or litigation addressing
the existence or amount of a tax liability shall be made by the end of the
calendar year following the calendar year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation, whichever is the last event to occur.


(d)    Termination by Employee Other than for Good Reason. If at any time
Employee terminates his employment other than for Good Reason, Employee shall
have no further obligation to the Company other than the provisions of Sections
8, 9, 14(d), 16(c)(iii)(B) and 21.
17.    In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of Employee shall not affect in-kind benefits
or reimbursements to be provided in any other tax year of Employee and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Employee and, if timely submitted, reimbursement payments shall be
made to Employee as soon as administratively practicable following such
submission, but in no event later than the last day of Employee’s taxable year
following the taxable year in which the expense was incurred. In no event shall
Employee be entitled to any reimbursement payments after the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred. This paragraph shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to Employee.
18.    Section 409A; Separate Payments. This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall the Company be
required to provide a tax gross-up payment to Employee or otherwise reimburse
Employee with respect to Section 409A Penalties. For purposes of Section 409A of
the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Employee may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.
19.    Indemnification. Matador shall indemnify Employee to the extent permitted
pursuant to the Certificate of Formation of Matador, the Bylaws of Matador and
any indemnification agreement between Matador and Employee that may be in effect
from time to time during the Term, the terms of which are incorporated herein by
reference.




10

--------------------------------------------------------------------------------





20.    Resignation Upon Termination. In the event of termination of Employee’s
employment for any reason, Employee hereby shall be deemed upon such termination
to have immediately resigned from all positions held in the Company, including
without limitations any position as a director, officer, agent, trustee or
consultant of the Company or any affiliate of the Company and shall execute all
documents reasonably necessary to further effectuate or document such
resignation from such positions.
21.    Cooperation. During and after Employee’s employment with the Company,
Employee shall cooperate fully with the Company in the defense or prosecution of
all claims or actions now in existence or which may be brought in the future
against or on behalf of the Company or its affiliates. Employee’s full
cooperation in connection with such claims or actions shall include, but shall
not be limited to, being available to meet with counsel to the Company and/or
its affiliates to prepare for discovery, trial or alternative dispute resolution
proceedings, and to act as a witness on behalf of the Company and its
affiliates. During and after Employee’s employment, Employee shall cooperate
with the Company and its affiliates in connection with any investigation or
review by any federal, state or local regulatory authority. In addition, during
and after Employee’s employment with the Company, Employee shall assist the
Company in all reasonably requested transition efforts in connection with
Employee’s separation from the Company or the transfer of duties or
responsibilities from Employee, including but not limited to execution and
delivery of all documents that the Company reasonably requests to be signed by
Employee. The Company shall (a) pay Employee an amount equal to his Base Salary
in effect immediately prior to his termination of employment, but in any case
not to exceed $1,500 per day, pro rated based on the number of days (and further
pro rated for any partial day) that Employee is required to perform the
foregoing obligations, and (b) reimburse Employee for any reasonable
out-of-pocket expenses incurred by Employee in connection therewith.
22.    Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement, shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.
23.    Governing Law; Venue; Arbitration. This Agreement shall in all respects
be subject to, and governed by, the laws of the State of Texas.
(a)    Injunctive Relief. The Company and Employee agree and consent to the
personal jurisdiction of the state and local courts of Dallas County, Texas
and/or the United States District Court for the Northern District of Texas in
the event that the Company or Employee seeks injunctive relief with respect to
any provision hereof, and that those courts, and only those courts, shall have
jurisdiction with respect thereto. The Company and Employee also agree that
those courts are convenient forums for the parties and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to Employee at his last known address as reflected in the Company’s
records.
(b)    All Other Disputes. In the event of any dispute, claim, question or
disagreement relating to this Agreement, other than one for which the Company or
Employee seeks injunctive relief, the parties shall use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they shall
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties. If such a dispute cannot be settled through negotiation, the
parties agree first to try in good faith to settle the dispute by mediation
administered by the American Arbitration Association (the “AAA”) under its
Commercial Mediation Rules before resorting to arbitration or some other dispute
resolution procedure. If the parties do not reach such solution through
negotiation or mediation within a period of sixty (60) days after a claim is
first made by a party, then, upon notice by either party to the other, all
disputes, claims, questions or disagreements shall be finally settled by
arbitration administered by the AAA in accordance with the provisions of its
Commercial Arbitration Rules. The arbitrator shall be selected by agreement of
the parties or, if they do not agree on an arbitrator within thirty (30) days
after either party has notified the other of his or its desire to have the
question settled by arbitration, then the arbitrator shall be selected pursuant
to the procedures of the AAA, with such arbitration taking place in Dallas,
Texas. The determination reached in such arbitration shall be final and




11

--------------------------------------------------------------------------------





binding on all parties. Enforcement of the determination by such arbitrator may
be sought in any court of competent jurisdiction.
24.    Substantially Prevailing Party. The substantially prevailing party in any
legal proceeding, including mediation and arbitration, based upon this Agreement
shall be entitled to reasonable attorneys’ fees and costs, in addition to any
other damages and relief allowed by law, from the substantially non-prevailing
party; provided, however, that the maximum amount of fees and costs of all
parties for which Employee shall be liable shall be $100,000.
25.    Severability. The invalidity or unenforceability of any provision in the
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Agreement.
26.    Notice. Any and all notices required or permitted herein shall be deemed
delivered if delivered personally or if mailed by registered or certified mail
to the Company at its principal place of business and to Employee at the address
hereinafter set forth following Employee’s signature, or at such other address
or addresses as either party may hereafter designate in writing to the other.
27.    Assignment. This Agreement, together with any amendments hereto, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and personal representatives, except that
the rights and benefits of either of the parties under this Agreement may not be
assigned without the prior written consent of the other party.
28.    Amendments. This Agreement may be amended at any time by mutual consent
of the parties hereto, with any such amendment to be invalid unless in writing,
signed by Matador and Employee.
29.    Entire Agreement. This Agreement, along with the Company’s employee
handbook, as it may be amended from time to time, to the extent it does not
specifically conflict with any provision of this Agreement, contains the entire
agreement and understanding by and between Employee and the Company with respect
to the employment of Employee, and no representations, promises, agreements, or
understandings, written or oral, relating to the employment of Employee by the
Company not contained herein, including without limitation the Prior Agreement,
shall be of any force or effect .
30.    Burden and Benefit. This Agreement shall be binding upon, and shall inure
to the benefit of, the Company and Employee, and their respective heirs,
personal and legal representatives, successors, and assigns.
31.    References to Gender and Number Terms. In construing this Agreement,
feminine or number pronouns shall be substituted for those masculine in form and
vice versa, and plural terms shall be substituted for singular and singular for
plural in any place where the context so requires.
32.    Headings. The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]






12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
to be effective as of the Effective Date.
MATADOR RESOURCES COMPANY
 
 
 
 
By:
/s/ Joseph Wm. Foran
 
Joseph Wm. Foran
 
Chairman of the Board and Chief
 
Executive Officer



Address for Notice:
 
One Lincoln Centre
5400 LBJ Freeway, Suite 1500
Dallas, TX 75240
Attention: Board of Directors



EMPLOYEE:
 
/s/ Bradley M. Robinson
Bradley M. Robinson, individually



Address for Notice:
 
 











13

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (this “Agreement”) is entered into by
Matador Resources Company, a Texas corporation (“Matador” or the “Company”), and
[ ] (“Employee”) as of (the “Agreement Date”). Matador and Employee are referred
to as the “Parties.” This Agreement cancels and supersedes all prior agreements
relating to Employee’s employment with Matador except as provided in this
Agreement.
WHEREAS, Matador and Employee entered into an Amended and Restated Employment
Agreement as of August 1, 2018 (the “Employment Agreement”). This Agreement is
entered into by and between Employee and Matador pursuant to the Employment
Agreement;
WHEREAS, because of Employee’s employment as an employee of Matador, Employee
has obtained intimate and unique knowledge of all aspects of Matador’s business
operations, current and future plans, financial plans and other confidential and
proprietary information;
WHEREAS, Employee’s employment with Matador and all other positions, if any,
held by Employee in Matador or any of its subsidiaries or affiliates, including
officer positions, terminated effective as of [DATE] (the “Separation Date”);
and
WHEREAS, except as otherwise provided herein, the Parties desire to finally,
fully and completely resolve all disputes that now or may exist between them,
including, but not limited to those concerning the Employment Agreement (except
for the post-termination obligations contained in the Employment Agreement),
Employee’s job performance and activities while employed by Matador and
Employee’s hiring, employment and separation from Matador, and all disputes over
benefits and compensation connected with such employment;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
1.    End of Employee’s Employment. Employee’s employment with Matador
terminated on the Separation Date.
2.    Certain Payments and Benefits.
(a)    Accrued Obligations. In accordance with Matador’s customary payroll
practices, Matador shall pay Employee for all unpaid salary, unreimbursed
business expenses, and any accrued but unused vacation through the Separation
Date (“Accrued Obligations”).
(b)    Separation Payments. Subject to Employee’s consent to and fulfillment of
Employee’s obligations in this Agreement and, if applicable pursuant to the
Section 14(b) or (c) of the Employment Agreement, Employee’s post-termination
obligations in Sections 8 and 9 of the Employment Agreement, and provided that
Employee does not revoke this Agreement pursuant to Section 12 hereof, Matador
shall pay Employee the amount of $[AMOUNT], minus normal payroll withholdings
and taxes (“Separation Payment”), payable as provided in the Employment
Agreement. The Separation Payment will not be treated as compensation under
Matador’s 401(k) Plan or any other retirement plan.
(c)    Waiver of Additional Compensation or Benefits. Other than the
compensation and payments provided for in this Agreement and the
post-termination benefits provided for in the Employment Agreement, Employee
shall not be entitled to any additional compensation, benefits, payments or
grants under any agreement, benefit plan, severance plan or bonus or incentive
program established by Matador or any of Matador’s affiliates, other than any
vested retirement plan benefits, any vested equity grants or COBRA continuation
coverage benefits. [TO BE MODIFIED, IF APPLICABLE, FOR OTHER BENEFITS.] Employee
agrees that the release in Section 3 covers any claims Employee might have
regarding Employee’s compensation, bonuses, stock options or grants and any
other benefits Employee may or may not have received during Employee’s
employment with Matador.







--------------------------------------------------------------------------------





3.    General Release and Waiver. In consideration of the payments and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Employee, Employee, on Employee’s own behalf and on behalf of Employee’s
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (collectively, the “Releasing Parties”) hereby fully releases,
remises, acquits and forever discharges Matador and all of its affiliates, and
each of their respective past, present and future officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, arising from or relating to Employee’s employment
with Matador or its affiliates or the termination of that employment or any
circumstances related thereto, or (except as otherwise provided below) any other
matter, cause or thing whatsoever, including without limitation all claims
arising under or relating to employment, employment contracts, employee benefits
or purported employment discrimination or violations of civil rights of whatever
kind or nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act,
as amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, the Sarbanes-Oxley Act, the Genetic Information Nondiscrimination
Act, the Lily Ledbetter Act, the Texas Commission on Human Rights Act, the Texas
Payday Law, the Texas Labor Code or any other applicable federal, state or local
employment statute, law or ordinance, including, without limitation, any
disability claims under any such laws, claims for wrongful discharge, claims
arising under state law, contract claims including breach of express or implied
contract, alleged tortious conduct, claims relating to alleged fraud, breach of
fiduciary duty or reliance, breach of implied covenant of good faith and fair
dealing, and any other claims arising under state or federal law, as well as any
expenses, costs or attorneys’ fees. Employee further agrees that Employee will
not file or permit to be filed on Employee’s behalf any such claim.
Notwithstanding the preceding sentence or any other provision of this Agreement,
this release is not intended to interfere with Employee’s right to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”), or other
comparable agency, in connection with any claim Employee believes Employee may
have against Matador or its affiliates. However, by executing this Agreement,
Employee hereby waives the right to recover in any proceeding Employee may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on Employee’s behalf.
This release shall not apply to any of Matador’s obligations under this
Agreement or post-termination obligations under the Employment Agreement, any
vested retirement plan benefits, any vested equity grants or COBRA continuation
coverage benefits. [TO BE MODIFIED, IF APPLICABLE, FOR OTHER SURVIVING
ARRANGEMENTS.] Employee acknowledges that certain of the payments and benefits
provided for in Section 2 of this Agreement constitute good and valuable
consideration for the release contained in this Section 3.
4.    Return of Matador Property. Within 7 days of the Agreement Date, Employee
shall, to the extent not previously returned or delivered: (a) return all
equipment, records, files, programs or other materials and property in
Employee’s possession which belongs to Matador or any of its affiliates,
including, without limitation, all computers, printers, laptops, personal data
assistants, cell phones, credit cards, keys and access cards; and (b) deliver
all original and copies of Confidential Information (as defined in the
Employment Agreement) in Employee’s possession and notes, materials, records,
plans, technical data or other documents, files or programs (whether stored in
paper form, computer form, digital form, electronically or otherwise) in
Employee’s possession that contain Confidential Information. By signing this
Agreement, Employee represents and warrants that Employee has not retained and
has or will timely return and deliver all the items described or referenced in
subsections (a) or (b) above; and, that should Employee later discover
additional items described or referenced in subsections (a) or (b) above,
Employee will promptly notify Matador and return/deliver such items to Matador.
5.    Non-Disparagement. Employee agrees that Employee will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning Matador or the Released Parties, or cause others to




2

--------------------------------------------------------------------------------





disclose, communicate, or publish any disparaging information concerning the
same. Matador, on its own behalf and on behalf of its officers and directors,
agrees that they will not, directly or indirectly, disclose, communicate or
publish any disparaging information concerning Employee, or cause others to
disclose, communicate, or publish any disparaging information concerning
Employee. Notwithstanding the foregoing, the provisions of this Section shall
not apply with respect to any charge filed by Employee with the EEOC or other
comparable agency or in connection with any proceeding with respect to any claim
not released by this Agreement.


6.    Not An Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission by either Party of any acts of wrongdoing, violation
of any statute, law or legal or contractual right.
7.    Voluntary Execution of the Agreement. Employee and Matador represent and
agree that they have had an opportunity to review all aspects of this Agreement,
and that they fully understand all the provisions of the Agreement and are
voluntarily entering into this Agreement. Employee further represents that
Employee has not transferred or assigned to any person or entity any claim
involving Matador or any portion thereof or interest therein.
8.    Ongoing Obligations. Employee reaffirms and understands Employee’s ongoing
obligations in the Employment Agreement, including Sections 8, 9, 10, 11 and 21.
9.    Binding Effect. This Agreement shall be binding upon Matador and upon
Employee and Employee’s heirs, administrators, representatives, executors,
successors and assigns and Matador’s representatives, successors and assigns. In
the event of Employee’s death, this Agreement shall operate in favor of
Employee’s estate and all payments, obligations and consideration will continue
to be performed in favor of Employee’s estate.
10.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
11.    Entire Agreement. Except for the post-termination obligations in the
Employment Agreement, any vested retirement plan benefits, any equity grant
agreements and COBRA continuation coverage benefits [TO BE MODIFIED, IF
APPLICABLE, FOR OTHER SURVIVING ARRANGEMENTS.], this Agreement sets forth the
entire agreement between the Parties, and fully supersedes any and all prior
agreements, understandings, or representations between the Parties pertaining to
Employee’s employment with Matador, the subject matter of this Agreement or any
other term or condition of the employment relationship between Matador and
Employee. Employee represents and acknowledges that in executing this Agreement,
Employee does not rely, and has not relied, upon any representation(s) by
Matador or its agents except as expressly contained in this Agreement or the
Employment Agreement. Employee and Matador agree that they have each used their
own judgment in entering into this Agreement.
12.    Knowing and Voluntary Waiver. Employee, by Employee’s free and voluntary
act of signing below, (i) acknowledges that Employee has been given a period of
twenty-one (21) days to consider whether to agree to the terms contained herein,
(ii) acknowledges that Employee has been advised to consult with an attorney
prior to executing this Agreement, (iii) acknowledges that Employee understands
that this Agreement specifically releases and waives all rights and claims
Employee may have under the ADEA, prior to the date on which Employee signs this
Agreement, and (iv) agrees to all of the terms of this Agreement and intends to
be legally bound thereby. The Parties acknowledge and agree that each Party has
reviewed and negotiated the terms and provisions of this Agreement and has
contributed to its preparation (with advice of counsel). Accordingly, the rule
of construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both Parties and not in
favor of or against either Party, regardless of which Party generally was
responsible for the preparation of this Agreement.
This Agreement will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Employee (the “Effective Date”).
During the seven-day period prior to the Effective Date, Employee may revoke
Employee’s agreement to accept the terms hereof by giving notice to Matador of
Employee’s intention to revoke. If Employee exercises Employee’s right to revoke
hereunder, Employee shall not be entitled, except as required




3

--------------------------------------------------------------------------------





by applicable wage payment laws, including but not limited to the Accrued
Obligations, to any payment hereunder until Employee executes and does not
revoke a comparable release of claims, and to the extent such payments or
benefits have already been made, Employee agrees that Employee will immediately
reimburse Matador for the amounts of such payments and benefits to which he is
not entitled.


13.    Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth:
If to Employee:
[EMPLOYEE]
[EMPLOYEE ADDRESS]
If to Matador:
Matador Resources Company
One Lincoln Centre
5400 LBJ Freeway, Suite 1500
Dallas, TX 75240
Attention: Board of Directors
Any Party may change the address to which notices and other communications are
to be delivered by giving the other Party notice.
14.    Governing Law; Venue; Arbitration. This section of the Agreement shall be
governed by Section 23 of the Employment Agreement.
15.    Counterparts. This Agreement may be executed in counterparts, each of
which when executed and delivered (which deliveries may be by facsimile or other
electronic method of delivery) shall be deemed an original and all of which
together shall constitute one and the same instrument.
16.    No Assignment of Claims. Employee represents and agrees that Employee has
not transferred or assigned, to any person or entity, any claim involving
Matador, or any portion thereof or interest therein.
17.    No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.


 
 
 
 
 
 
 
 
 
AGREED TO BY:
 
 
 
 
 
 
 
 
 
 
 
 
__________________________________
[EMPLOYEE]
 
 
 
Date
 
 
 
 









4

--------------------------------------------------------------------------------






STATE OF TEXAS
 
 
 
 
 
 
 
 
 
 
COUNTY OF ____________
 
 
 
 
 
 

Before me, a Notary Public, on this day personally appeared, known to me to be
the person whose name is subscribed to the foregoing instrument, and
acknowledges to me that he has executed this Agreement on behalf of himself and
his heirs, for the purposes and consideration therein expressed.
Given under my hand and seal of office this day of ___________, 20__.
 
 
 
 
Notary Public in and for the State of Texas

(PERSONALIZED SEAL)
 
 
MATADOR RESOURCES COMPANY
 
 
By:
 
 
 
Title:
 
 
 
Date:
 





STATE OF TEXAS
 
 
 
 
 
 
 
 
 
 
 
 
 
COUNTY OF ____________
 
 
 
 
 
 

Before me, a Notary Public, on this day personally appeared, known to me to be
the person and officer whose name is subscribed to the foregoing instrument and
acknowledged to me that the same was the act of , and that he has executed the
same on behalf of said corporation for the purposes and consideration therein
expressed, and in the capacity therein stated.
Given under my hand and seal of office this day of ___________, 20__.
 
 
 
 
 
 
Notary Public in and for the State of Texas

(PERSONALIZED SEAL)






5